TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00644-CV



                                  Kevin Bierwirth, Appellant

                                               v.

                          BAC Home Loans Servicing, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-10-003239, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

               Kevin Bierwirth provided this Court with notice of his filing for bankruptcy

(In re: Kevin L. Bierwirth, United States Bankruptcy Court, Western District of Texas,

Austin Division, Chapter 7, Cause No. 13-11730D). Accordingly, this appeal is stayed. See

11 U.S.C. § 362(a); Tex. R. App. P. 8.2. Any party may file a motion to reinstate upon the

occurrence of an event that allows the appeal to proceed. See Tex. R. App. P. 8.3(a).



Before Chief Justice Jones, Justices Pemberton and Rose

Bankruptcy

Filed: October 24, 2013